Citation Nr: 1029104	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for a sinus disability.

2. Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1963 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.
 
In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The issue of entitlement to service connection for a sinus 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A bilateral leg skin condition was initially demonstrated years 
after service, and has not been shown by the evidence of record 
to be causally related to the appellant's active service.


CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA 
notice letter was issued in September 2004.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter 
addressing the assignment of a disability rating and effective 
date for any benefit awarded was issued in March 2006.  
Dingess/Hartman, at 490.  Although this letter was not sent prior 
to initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided adequate 
notice, he was provided more time to respond with additional 
argument and evidence and the claim was readjudicated and 
supplemental statements of the case were provided to the 
appellant in May 2006 and July 2006.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records, private medical 
records, and VA medical records relevant to the bilateral leg 
disability are in the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim for entitlement to 
service connection for a bilateral leg disability.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating that the appellant has a 
bilateral leg rash that is related to service is his own lay 
statements.  There is no evidence in the record of the appellant 
having leg rash in service or within one year of service.  The 
Board has considered the appellant's claim that his leg rash was 
caused by exposure to chemicals in service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009) (holding a lay 
person may be competent to testify as to evidence of a nexus).  
However, a determination of whether exposure to a chemical caused 
a chronic rash would require specialized knowledge or training.  
The Board finds that as a lay person, the appellant is not 
competent to state that his leg rash was caused by exposure to 
chemicals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a lay person may be 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions, such as a diagnosis of cancer).  
Additionally, the appellant's claim that the leg rash was caused 
by service is general and conclusory, and is thus insufficient to 
require the VA to provide an examination.  See Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  As the evidence of record 
does not demonstrate some causal connection, an examination is 
not warranted.  See McLendon, 20 Vet. App. 79 at 81.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II.  Bilateral Leg Condition

A. Applicable Law

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007)

B.  Analysis

The appellant contends that he has a bilateral leg rash 
disability as a result of in-service exposure to chemicals.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

A June 2008 VA treatment record reflects that the appellant 
reported that he has had dermatitis in his lower legs since he 
was exposed to chemicals in service.  He reported that every 
three months, the condition flares up, and he develops one or two 
small red pustules that break.  The report noted that the 
appellant did have some brown scarring.  The appellant reported 
that the rash did not really itch, but will burn at times.  Upon 
physical examination, the June 2008 report noted that the 
appellant had some very flat, round discoloration areas with no 
open lesions on his lower thighs.  A September 2008 VA treatment 
record indicates that the skin on the appellant's right lower 
shin had not changed much.  He had one area that looked to be 
open recently and was now healing, but had a reddish scar.  The 
rest looked like scar tissue.  In the September 2008 VA treatment 
record, a nurse practitioner noted that the discoloration on the 
appellant's right lower shin was probably related to poor 
circulation.  As a lay person, the appellant is competent to 
comment on his symptoms, but not the cause.  Symptoms of a skin 
condition may be capable of lay observation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the appellant's 
statements and the June 2008 and September 2008 VA treatment 
records indicate he has a bilateral leg skin disability, in 
satisfaction of the first element of service connection.

In an October 2004 statement, the appellant stated that during 
the summer of 1964 he was sent to Chemical Biological, 
Radiological (CBR) warfare training conducted by the Special 
Forces at a place called "Smoke Bomb Hill."  During the course 
of this training, the appellant reported that he was exposed to 
various chemical and biological agents.  He stated that the 
exposure caused him to have leg sores.  He reported that he was 
treated by a medic with a tube of ointment for his legs, but he 
continued to have the problem.  In his April 2010 Board hearing, 
the appellant stated that he went into an area that had been 
sprayed with chemicals and experienced burning sensations on his 
shins.  (See April 2010 hearing transcript, at page 6).  He 
stated that his pant legs got wet from the spray and that he has 
scarring at the part of his leg that was at the top of his boots.  
Id.  The appellant reported that when he got home from service he 
had a condition described as reverse pimples on his legs.  (See 
April 2010 hearing transcript, at page 13).  He stated that the 
Cass Lake Indian Hospital did not have any treatment for it, but 
kept it clean and wrapped.  He reported that his uncle applied a 
treatment that cleared it up.  Id.  The appellant stated that he 
has not had any treatment for his legs since then, but every once 
in a while he will get reverse pimples on his legs.  

The appellant underwent a physical examination in April 1963 
before induction into service.  The April 1963 report reflects 
that his skin and lower extremities were normal.  A May 1963 
report of medical history does not indicate that the appellant 
had any skin conditions.  The appellant's service treatment 
records are negative for treatment for any skin condition or rash 
on the legs.  A March 1965 separation examination report reflects 
that the appellant signed a statement indicating there had been 
no change in his physical condition since his last medical 
examination.  The report indicates the appellant's skin and lower 
extremities were normal.  Similarly a March 1965 report of 
medical history does not indicate the appellant had any skin or 
leg conditions.

Following service, the claims folder contains medical records 
from Cass Lake Indian Hospital dating from February 1962.  The 
first post-service medical records are from June 1966 and do not 
contain any reference to a rash or skin condition on the 
appellant's legs.  The earliest reference to a skin condition on 
the appellant's leg is an August 1977 private medical record 
indicating that the appellant had a sore on his knee for 10 days.  
The report notes that there was a pimple below the left knee that 
was not actively draining.  The records do not contain any other 
references to sores or a rash on the lower legs.

There is no medical evidence of record that the appellant has a 
bilateral leg skin disability that is causally related to active 
service.  The only evidence indicating that the appellant had a 
bilateral leg skin disability caused by service is the 
appellant's own statements.    Although the appellant is 
competent to report his symptoms, as a lay person without medical 
expertise, the Board finds that he is not competent to comment on 
the cause of his symptoms.  Jandreau, 492 F.3d at 1377.  The 
appellant has not submitted any evidence indicating that he has 
been diagnosed with or received treatment for a bilateral leg 
skin condition that is related to his service.  

In the absence of evidence showing a chronic condition in 
service, the appellant's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997); see also 38 C.F.R. § 3.303(d).  The appellant is 
competent to report whether he has had symptoms of a skin 
disability since service.  Although the appellant has claimed 
that he has had a skin condition since service, the Board finds 
the appellant's claim to be less than credible when considered 
with the record as a whole.  The Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, but that such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  The appellant's service treatment records and March 
1965 discharge examination report do not reflect that the 
appellant had a skin condition.  Further, in contrast to his 
current assertions, the Veteran denied any leg or skin disability 
in a report of medical history on discharge from service.  The 
first medical evidence of record of a skin condition on the 
appellant's lower legs is the August 1977 Cass Lake Indian 
Hospital record, dated more than 10 years after the appellant's 
discharge from service, which indicates the appellant had an open 
sore below his left knee for 10 days.  In his hearing, the 
appellant himself stated that he has not had any treatment for 
his legs since the rash cleared up after service.  Additionally, 
although the appellant is competent to report symptoms of a skin 
condition, without medical training, he is not competent to 
report whether the symptoms were caused by the same condition.  
The September 2008 VA treatment record indicates that the 
discoloration of the appellant's right lower shin is probably 
related to poor circulation.  A November 2009 VA treatment record 
indicated the appellant did not have a rash.  Therefore, the 
Board finds the appellant's statements that he has had a 
bilateral leg rash since service to be less probative than the 
medical evidence of record, which does not indicate that the 
appellant has had a bilateral leg rash since service.

The Board has considered whether presumptive service connection 
for chronic disease is warranted for a skin disability.  Certain 
conditions will be presumed to have been incurred or aggravated 
in service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.  In order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record 
does not establish any clinical manifestations of a skin 
condition within the applicable time period.  Inasmuch, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In sum, the preponderance of the evidence is against a finding 
that the appellant has a bilateral leg disability related to his 
military service.  The appellant's service treatment records do 
not reflect that he was treated in service for any complaints 
relating to a skin condition on his legs.  There are no medical 
records concerning a skin condition on the legs until August 
1977, more than 10 years after service.  Although the Board has 
considered the appellant's statements that he has had a skin 
condition on his legs since service, the Board finds the, more 
contemporaneous to service, service treatment records, and August 
1977 private medical record as to onset, to be more probative.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule is not applicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a bilateral leg disability 
is denied.




REMAND

Regarding the appellant's claim for entitlement to service 
connection for a sinus disability, the Board finds that the 
appellant should be provided with a VA examination.  The 
appellant claims that he has had a sinus disability since 
service.  A November 1963 service treatment record indicates the 
appellant was treated for an upper respiratory tract infection 
(URI) and bronchitis.  A March 1965 service treatment record 
indicates the appellant was treated for a chest cold.  Numerous 
private medical records in the claims folder indicate the 
appellant has had treatment for chronic sinusitis.  (See eg. June 
2008 VA treatment record).  The earliest medical record 
indicating the appellant had a condition related to his sinuses 
is a June 1976 Cass Lake Indian Hospital record, which indicates 
the appellant had an upper respiratory tract infection.  

An examination is required when there is evidence of a current 
disability, evidence establishing an in-service event, injury or 
disease, an indication that the current disability may be related 
to service, and insufficient evidence to decide the case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is 
evidence that the appellant has a current sinus disability, the 
appellant's service treatment records indicate the appellant had 
sinus symptoms in service, and the appellant claims his sinus 
disability is related to service, the Board finds a VA 
examination is needed to determine whether the appellant's sinus 
disability is related to service.

The appellant claims he was exposed to a chemical in service 
during training.  The appellant's service personnel records may 
indicate whether the appellant was exposed to any chemicals in 
service.  The claims folder does not contain the appellant's 
service personnel records.  Therefore, the service personnel 
records should be obtained.

Additionally, during the April 2010 hearing, the appellant stated 
that he had sinus surgery in 1980 with Dr. Maisel from Park 
Nicollet Clinic.  (See April 2010 hearing transcript, at page 22; 
J. Anderson, M.D., October 1991 treatment record).  Dr. Robert 
Maisel, MD, practices otolaryngology in Minneapolis, Minnesota.  
Records of the 1980 treatment and surgery by should be requested 
from Dr. Maisel.  

In addition, during the April 2010 hearing, the appellant 
indicated that he received treatment for his sinus disability at 
VA medical centers in Fargo, North Dakota, and Minneapolis, and 
St. Cloud, Minnesota.  The claims folder contains St. Cloud VA 
treatment records from June 2008 to November 2009.  Thus, the 
appellant's complete VA treatment records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's service personnel 
records, to include any records concerning 
any chemical, biological, and/or radiological 
training at Fort Bragg and/or exposure to 
chemicals in service.  If no such records are 
available, the claims folder must indicate 
this fact.

2.  Obtain all of the appellant's VA 
treatment records from the VA medical centers 
in Fargo, North Dakota, and Minneapolis, and 
St. Cloud, Minnesota.  If no such records are 
available, the claims folder must indicate 
this fact.

3.  Request records from Dr. Robert Maisel 
concerning the appellant's 1980 treatment for 
a sinus condition, including surgery.  If no 
such records are available, the claims folder 
must indicate this fact.

4.  Then, schedule the appellant for a VA 
examination to determine whether it is at 
least as likely as not that the appellant's 
sinus disability was caused by service, to 
include any exposure to chemicals.    

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims 
folder and this fact should be noted in the 
accompanying medical report.

5.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a sinus disability.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


